849 F.2d 609
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Alphonso MILLS, Plaintiff,Jerome Blair Freeman, Proposed-Intervenor Appellant,v.ADULT PAROLE AUTHORITY, Defendant-Appellee
No. 88-3196.
United States Court of Appeals, Sixth Circuit.
June 10, 1988.

Before CORNELIA G. KENNEDY and NATHANIEL R. JONES, Circuit Judges and CONTIE, Senior Circuit Judge.

ORDER

1
This matter is before the court upon consideration of the appellant's response to this court's order directing him to show cause why his appeal should not be dismissed for lack of jurisdiction.  Appellant's response states that Fed.R.App.P. 26(c) adds 3 days to the 30 day appeals period provided by Fed.R.App.P. 4(a).


2
It appears from the record that the judgment was entered January 29, 1988.  The notice of appeal filed on March 1, 1988, was one day late.  Fed.R.App.P. 4(a) and 26(a).


3
The failure of an appellant to timely file a notice of appeal deprives an appellate court of jurisdiction.  Compliance with Fed.R.App.P. 4(a) is a mandatory and jurisdictional prerequisite which this court can neither waive nor extend.   McMillan v. Barksdale, 823 F.2d 981 (6th Cir.1987);  Myers v. Ace Hardware, Inc., 777 F.2d 1099, 1102 (6th Cir.1985);  Denley v. Shearson/American Express, Inc., 733 F.2d 39 (6th Cir.1984) (per curiam);  Peake v. First Nat'l Bank & Trust Co., 717 F.2d 1016 (6th Cir.1983).  Fed.R.App.P. 26(b) specifically provides that this court cannot enlarge the time for filing a notice of appeal.  Fed.R.App.P. 26(c) does not add three days to the appeals period.   Welsh v. Elevating Boats, Inc., 698 F.2d 230 (5th Cir.1983);  Sofarelli Assocs., Inc. v. United States, 716 F.2d 1395 (Fed.Cir.1983).


4
Accordingly, it is ORDERED that the appeal be and hereby is dismissed for lack of jurisdiction.  Rule 9(b)(1), Rules of the Sixth Circuit.